Citation Nr: 1522458	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy.


REPRESENTATION

Veteran represented by:	Marcheta Gillam, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1997 and from October 2001 to October 2003, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current low back disability with radiculopathy as a result of an injury incurred during a period of active duty service or, alternatively, that a low back disability with radiculopathy was aggravated by his second period of active duty service.  The Veteran underwent VA examination in connection with his claim in June 2007.  The VA examiner opined that a low back disability was less likely as not permanently worsened beyond its normal progression during the Veteran's second period of active duty service.  However, this is not the correct standard for addressing aggravation of a pre-existing condition; rather, the VA examiner should have determined whether it was clear and unmistakable that the Veteran's current low back disability with radiculopathy pre-existed and was clearly and unmistakably not aggravated by a period of active duty service.  See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). Additionally, the VA examiner did not address the Veteran's assertions that he originally incurred a low back disability during a period of active duty service.  As such, the Board finds the June 2007 opinion is insufficient for purposes of determining service connection, and remand is warranted in order to obtain a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, service medical records for the Veteran's first period of active duty service, from August 1981 to November 1997, are not of record.  While the record reflects that the RO has made several unsuccessful attempts to obtain a complete copy of these records, a formal finding of unavailability has not been produced. On remand, the RO should attempt to obtain a complete copy of the Veteran's service treatment records, and if efforts to do so are futile, produce a formal finding of unavailability of the Veteran's complete service medical records, and notify the Veteran of their unavailability.

Further, an April 2007 Report of Contact indicates that there may be outstanding worker's compensation records available through Frank Gates Services Company, a third party administrator.  As such, the RO should attempt to obtain any such records upon remand.

Finally, the record contains only page two of the Veteran's VA Form 9 Substantive Appeal, received in September 2008.  As such, upon remand the RO should associate with the file a complete copy of the Veteran's VA Form 9 Substantive Appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's complete service treatment records, particularly from his first period of active duty service, from August 1981 to November 1997.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

2.  With the Veteran's assistance, obtain and associate with the record any outstanding worker's compensation records available from Frank Gates Service Company.  All actions to obtain such records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.  The RO must make two (2) attempts to obtain any private records identified.  If records are identified but not obtained, the RO must notify the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

3.  Associate with the record a complete copy of the Veteran's VA Form 9 Substantive Appeal.

4.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any low back disability with radiculopathy.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination report, Social Security Administration records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any low back disability with radiculopathy diagnosed pre-existed the Veteran's second period of active duty service, from October 2001 to October 2003.  If it is found that a low back disability with radiculopathy clearly and unmistakably pre-existed either period of active duty, the examiner should specify the evidence upon which this opinion is based.  If a back disability clearly and unmistakably pre-existed service, the examiner is asked to determine whether it worsened in service.  If it worsened in service, the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing low back disability with radiculopathy, was not aggravated during either of the Veteran's periods of active duty service, and the examiner should identify the evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.

If the Veteran did not have a low back disability that clearly and unmistakably pre-existed service or that was not clearly and unmistakably not aggravated by service, then the examiner is asked to provide an opinion as to
whether it is at least as likely as not (50 percent probability or more) that any current low back disability with radiculopathy began in a period of active duty service, was caused by a period of active duty service, or is otherwise related to a period of active duty service.  The examiner should address all diagnoses of record and comment on both of the Veteran's periods of active duty service, from August 1981 to November 1997, and from October 2001 to October 2003.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Thereafter, re-adjudicate the claim of entitlement to service connection for a low back disability with radiculopathy.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




